DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (Adaptive Cloud Offloading of Augmented Reality Applications on Smart Devices for Minimum Energy Consumption, August 2015, KSII Transactions on Internet and Information Systems, Vol. 9, No. 8, Pages 3090-3102), hereinafter “Chung”.
Regarding claim 1, Chung teaches:
A data processing apparatus (See the Abstract.), comprising: 
one or more memories (See the understood one or more memories in the smartphone in Fig. 1.); and 
one or more processors (See the understood one or more processors in the smartphone in Fig. 1.) 
receive feature information from another data processing apparatus (See “associated information” that is received by the smartphone from the server in Fig. 1 on page 3092. Also see page 3096: “The smart device needs to transmit offloading data and receive MVS results over the wireless link.”), wherein the feature information is obtained from first data that is obtained from to-be-processed data (See Fig. 3 on page 3096, where the “image query” serves as “to-be-processed data”, and the data inputted to step α4 serve as “first data”.); 
analyze the feature information received 15from the other data processing apparatus (See page 3093, correlating the received feature information with product data and retrieving the product data: “For example, when a snapshot of a product is taken, the product is identified by the MVS application by finding matching product features from the database. Once identified, information associated with the product such as price, manufacturer, contents, etc. can be retrieved and provided to the user. The retrieved information may be in any format the application chooses it to be. The information may be in text format and presented to the user by overlaying it on top of the original image. If a scenery image is taken at a tourist site, video clips or voice guides may be provided. The possibilities of creating diverse applications using AR on smart devices are virtually endless.”) and second data that is obtained from the to-be-processed data (See Fig. 3 on page 3096, where the data inputted to steps α2 and α3 serve as “second data”, and the selection of a computation offloading point (see Table 1 on page 3097 and the formulas on page 3098) serves as “analyzing…second data”.); and 
output data including an analysis result of the analyzing of the feature information and the 20second data (See page 3093, correlating the received feature information with product data and retrieving the product data: “For example, when a snapshot of a product is taken, the product is identified by the MVS application by finding matching product features from the database. Once identified, information associated with the product such as price, manufacturer, contents, etc. can be retrieved and provided to the user. The retrieved information may be in any format the application chooses it to be. The information may be in text format and presented to the user by overlaying it on top of the original image. If a scenery image is taken at a tourist site, video clips or voice guides may be provided. The possibilities of creating diverse applications using AR on smart devices are virtually endless.”).

Regarding claim 2, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the one or more processors are further configured to: obtain the first data and the second data from the to-be-processed data (See Fig. 3 on page 3096, where the data inputted to the steps up to the selected offloading point are obtained from the image query on the smartphone side.); and transmit the first data to the other data processing apparatus to obtain the feature information (See Fig. 3 on page 3096, where the data inputted to the “interest point detection” step appears to first be transmitted to the server.).

Regarding claim 3, Chung teaches:
The data processing apparatus as 5claimed in claim 2, wherein the second data is not transmitted to the other data processing apparatus, a data size of the first data that is obtained from the to-be-processed data and is transmitted to the other data processing apparatus being larger than 10the second data that is obtained from the to-be-processed data and is not transmitted to the other data processing apparatus (See Fig. 3 on page 3096, where the data inputted to the steps up to the selected offloading point are not transmitted to the server. Note that “interest point detection (IPD)” is performed on the server. Then see Fig. 2 on page 3094, where the file size of the data used for IPD (i.e., “first data”) is larger than the data in previous steps (i.e., “second data”). Further see the paragraph below the figure: “In terms of computation, GIG and IIG are trivial while IPD is the most complex among the steps.”).

Regarding claim 7, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the other data processing apparatus analyzes the first data 20transmitted from the data processing apparatus to extract the feature information and transmits the extracted feature information to the data processing apparatus (See the AR process in server in Fig. 1 on page 3092.).

Regarding claim 8, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the other data 30processing apparatus has a higher processing capability than the data processing apparatus (See page 3101: “AR applications in mobile devices that use database searches for object recognition can benefit from computational offloading to the AR cloud server, which may lead to increase in battery life of the smart device and also reduce the AR execution time.”).

Regarding claim 9, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the analyzing of the 5feature information and the second data analyzes the feature information and the second data together (See page 3093, correlating the received feature information with product data and retrieving the product data: “For example, when a snapshot of a product is taken, the product is identified by the MVS application by finding matching product features from the database. Once identified, information associated with the product such as price, manufacturer, contents, etc. can be retrieved and provided to the user. The retrieved information may be in any format the application chooses it to be. The information may be in text format and presented to the user by overlaying it on top of the original image. If a scenery image is taken at a tourist site, video clips or voice guides may be provided. The possibilities of creating diverse applications using AR on smart devices are virtually endless.” Then see Fig. 3 on page 3096, where the data inputted to steps α2 and α3 serve as “second data”, and the selection of a computation offloading point (see Table 1 on page 3097 and the formulas on page 3098) serves as “analyzing…second data”. These two analysis steps are performed together on the smartphone.).

Regarding claim 11, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the output data including the analysis result is displayed on a display device (See page 3093, correlating the received feature information with product data and retrieving the product data: “For example, when a snapshot of a product is taken, the product is identified by the MVS application by finding matching product features from the database. Once identified, information associated with the product such as price, manufacturer, contents, etc. can be retrieved and provided to the user. The retrieved information may be in any format the application chooses it to be. The information may be in text format and presented to the user by overlaying it on top of the original image. If a scenery image is taken at a tourist site, video clips or voice guides may be provided. The possibilities of creating diverse applications using AR on smart devices are virtually endless.”).

Regarding claim 12, Chung teaches:
The data processing apparatus as 30claimed in claim 1, wherein the analysis of the feature information and the second data and the outputting of the data including the analysis result are performed in real time (See page 3091: “AR requires little interaction from the user since the smart device senses and analyzes the surroundings and provides location based or context sensitive information in real-time.”).

Regarding claim 13, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the feature information received from the other data processing apparatus indicates a feature of the first data that is obtained from the to-be-processed data (See “associated information” that is received by the smartphone from the server in Fig. 1 on page 3092. Also see page 3096: “The smart device needs to transmit offloading data and receive MVS results over the wireless link.”).

Regarding claim 17, Chung teaches:
The data processing apparatus as claimed in claim 1, wherein the feature information received from the other data processing apparatus is 15a feature vector indicative of the first data (See the feature vector in the last process step in Fig. 2 on page 3094.).

Regarding claim 19, Chung teaches:
A non-transitory computer-readable-45- storage medium for storing a program that causes one or more computers to perform operations, the operations comprising (See the understood non-transitory computer-readable storage medium in the smartphone in Fig. 1.):

Regarding claim 20, Chung teaches:
A data processing apparatus 20(See the Abstract.) comprising: 
one or more memories (See the understood one or more memories in the server in Fig. 1.); and 
one or more processors configured to (See the understood one or more processors in the server in Fig. 1.): 
receive, from another data processing apparatus (See Fig. 3 on page 3096, cloud server receiving data from smart device.), first data that is obtained from to-be- 25processed data (See Fig. 3 on page 3096, where the “image query” serves as “to-be-processed data”, and the data inputted to step α4 serve as “first data”.); 
analyze the first data received from the other data processing apparatus to obtain feature information (See server data processing steps in Fig. 3 and then “associated information” in Fig. 1 on page 3092.); and 
transmit, to the second data processing 30apparatus, the feature information that is obtained from the first data received from the other data processing apparatus (See page 3096, transmitting of MVS results to the smart device: “The smart device needs to transmit offloading data and receive MVS results over the wireless link.”), 
wherein the transmitted feature-46- information obtained from the first data that is obtained from the to-be-processed data is to be analyzed together with second data that is obtained from the to-be-processed data (See page 3093, correlating the received feature information with product data and retrieving the product data: “For example, when a snapshot of a product is taken, the product is identified by the MVS application by finding matching product features from the database. Once identified, information associated with the product such as price, manufacturer, contents, etc. can be retrieved and provided to the user. The retrieved information may be in any format the application chooses it to be. The information may be in text format and presented to the user by overlaying it on top of the original image. If a scenery image is taken at a tourist site, video clips or voice guides may be provided. The possibilities of creating diverse applications using AR on smart devices are virtually endless.” Then see Fig. 3 on page 3096, where the data inputted to steps α2 and α3 serve as “second data”, and the selection of a computation offloading point (see Table 1 on page 3097 and the formulas on page 3098). These two analysis steps are both performed on the smartphone and accordingly meets the limitation “analyzed together”.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (Adaptive Cloud Offloading of Augmented Reality Applications on Smart Devices for Minimum Energy Consumption, August 2015, KSII Transactions on Internet and Information Systems, Vol. 9, No. 8, Pages 3090-3102), in view of Chen et al. (Glimpse: Continuous, Real-Time Object Recognition on Mobile Devices, 2015, ACM, Pages 155-168), hereinafter “Chen”.
Claim 4 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 2, wherein 
-Chung does not disclose the following; however, Chen teaches:
the first data has a first spatial resolution and a first temporal 20resolution (See in Fig. 4 on page 157 the transmitting of trigger frames to the Glimpse server, each at some time t.), and the second data has a second spatial resolution lower than the first spatial (See page 156: “Glimpse achieves high trackability by maintaining an active cache of frames on the mobile device, and computing over the cached frames using the stale hints that arrive from the server to get an estimate of an object’s location in the current frame. Because tracking an object through every cached frame takes too long, the active cache subsamples frames using the rate of change between scenes, the network delay, and the device capability”) and a second temporal resolution higher than the first temporal resolution (See page 159: “Glimpse uses a lightweight frame differencing function to calculate the “movement” between two frames (Figure 6). First, we convert the frame to grayscale and compute the absolute difference of pixel values ai,j (x, y) for every pixel (x, y) between frame i and frame j, and consider it significant if it exceeds a threshold:”.).
-Motivation to combine:
Chung and Chen together teach the limitations of claim 4. Chen is directed to a similar field of art (offloading of computer vision tasks to other devices). Therefore, Chung and Chen are combinable. Modifying the system and method of Chung by adding the capability of processing the first data which has a first spatial resolution and a first temporal 20resolution, and the second data which has a second spatial resolution lower than the first spatial resolution and a second temporal resolution higher than the first temporal resolution, as taught by Chen, would yield the expected and predictable result of leveraging information of multiple frames in a scheme that balances computational cost and bandwidth. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Chung and Chen in this way.

Claim 5 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 2, wherein 
-Chung does not disclose the following; however, Chen teaches:
the to-be-processed data 30is image data, and the one or more processors are configured to divide encoded data to generate a key frame as the first data (See in Fig. 4 on page 157 the transmitting of trigger frames to the Glimpse server.) and a difference frame as the second data (See page 159: “Glimpse uses a lightweight frame differencing function to calculate the “movement” between two frames (Figure 6). First, we convert the frame to grayscale and compute the absolute difference of pixel values ai,j (x, y) for every pixel (x, y) between frame i and frame j, and consider it significant if it exceeds a threshold:”.), wherein the encoded data is-41- generated by encoding the image data (See page 160: “We use 640 × 480 frames and compress each frame into a JPEG image (quality level = 70) before transmission.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 6 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 2, wherein 
-Chung does not disclose the following; however, Chen teaches:
the to-be-processed data is image data, and the one or more processors are configured to generate key image data as the first 10data through extraction from the image data at a predetermined cycle (See in Fig. 4 on page 157 the selection and transmitting of trigger frames to the Glimpse server.) and generate optical flow data as the second data based on the image data (See page 157: “Our approach tracks objects on the mobile device by computing the optical flow [8, 24] of features between the processed frame for which results are obtained from the server and the current frame viewed by the user.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 10 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 1, wherein 
-Chung does not disclose the following; however, Chen teaches:
the one or more processors performs the analyzing of the feature information and the second data, using a neural 15network having the feature information and the second data as an input (See the use of neural networks in the mobile client on page 158, and page 160: “For feature extraction, we train a convolutional neural network model [26, 29] (BVLC GoogleNet Model [51]) using labeled road signs to obtain the computer-crafted features. For classification, we train a SVM classifier with a linear kernel [18] using the features extracted in the previous step.”).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 14 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 1, wherein 
-Chung does not disclose the following; however, Chen teaches:
the data processing apparatus has a machine learning model used for analyzing the feature information and the second data, and the other data processing apparatus has (See the use of neural networks in the mobile client and server on page 158.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 15 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 1, wherein 
-Chung does not disclose the following; however, Chen teaches:
The data processing apparatus as claimed in claim 14, wherein a model size of the machine learning model for the feature information and the second data of the data processing apparatus is smaller than the other machine learning model for 30the first data of the other data processing apparatus (See Fig. 4 on page 157, where the client uses a smaller “model” (only object detection), whereas the server uses a larger “model” (object detection, feature extraction, and object recognition).).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 16 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 15, wherein 
-Chung does not disclose the following; however, Chen teaches:
the machine learning 5model of the data processing apparatus and the other machine learning model of the other data processing apparatus are neural network models (See page 158, Table 2, convolutional neural networks used in both.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Claim 18 is met by the combination of Chung and Chen, wherein
-Chung teaches:
The data processing apparatus as claimed in claim 1, wherein 
-Chung does not disclose the following; however, Chen teaches:
the to-be-processed data is encoded data encoded from video data, the encoded data including a first number of key frames (See in Fig. 4 on page 157 the transmitting of limited trigger frames to the Glimpse server.) and a second number of difference frames (See page 159: “Glimpse uses a lightweight frame differencing function to calculate the “movement” between two frames (Figure 6). First, we convert the frame to grayscale and compute the absolute difference of pixel values ai,j (x, y) for every pixel (x, y) between frame i and frame j, and consider it significant if it exceeds a threshold:… given a sequence of frame differences D = {di,i+1, ..., di+(n−2),i+(n−1)}…”.), and the first 25number being smaller than the second number (See page 159 where trigger frames are only sent when there are significant changes in the scene, whereas differencing frames are calculated for every frame in the active cache in Fig. 4 on page 157.), and wherein the first data is a key frame and the second data is a difference frame corresponding to the key frame (See Fig. 4 on page 157.).
-Motivation to combine:
See the motivation to combine in the treatment of claim 4.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661